DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Drawing Figs. 1-6 are labeled as prior art. The Brief Description of the Drawings section should state that figures 1-6 are showing prior art.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 16 and 17 both directly depend from independent claim 12. Additionally, claims 16 and 17 have identical wording. Claim 17 does not limit claim 12 any further than claim 16. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McLuen (U.S. Patent No. 7,192,043) in view of Holub et al. (U.S. Patent App. Pub. No. 2016/0143793; hereinafter Holub).
Regarding claim 1, McLuen teaches: An apparatus, comprising:
a frame assembly (McLuen: Fig. 1A-B, element 102; Frame) and a wheelchair assembly (McLuen: Fig. 1A-B, element 100; wheelchair); and
Examiner note: once the wheels are disconnected from the frame of the wheelchair they are ready to be reconnected to the frame of the wheelchair using the quick release connection).
However, McLuen does not teach:
a frame assembly being configured to be selectively connectable with a seat assembly of a wheelchair assembly once the seat assembly is selectively disconnected and removed from the wheelchair assembly.
However, in the same field of endeavor, Holub teaches:
a frame assembly (Holub: Fig. 1, element 2; frame) being configured to be selectively connectable (Holub: paras. 32-33, 35) with a seat assembly (Holub: Figs. 1-2, elements 6-7; formal seat, sport seat) of a wheelchair assembly (Holub: Fig. 1; para. 31, line 4) once the seat assembly is selectively disconnected and removed from the wheelchair assembly (Holub: paras. 32-33, 35; Examiner note: once the seat is disconnected from the frame of the wheelchair they are ready to be reconnected to the frame of the wheelchair using the support members 4 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheelchair disclosed by McLuen with the seat assembly disclosed by Holub. One of ordinary skill in the art would have been motivated to make this modification in order to prove a seat that is adjustable, replaceable, and quick connected/disconnect, allowing to user to select a seat based on their needs regarding function, cost, wear, appearance or special constructions (Holub: paras. 4 and 8).
Regarding claim 2, the combination of McLuen in view of Holub teaches: wherein:
the frame assembly is also configured to be selectively disconnected from the seat assembly of the wheelchair assembly so that the seat assembly is selectively reconnectable with the wheelchair assembly (Holub: paras. 32-33, 35; Examiner note: once the seat is disconnected from the frame of the wheelchair they are ready to be reconnected to the frame of the wheelchair using the support members 4 and 5); and 
the frame assembly is also configured to be selectively disconnected from the spaced-apart wheel assemblies of the wheelchair assembly so that the spaced-apart wheel assemblies are selectively reconnectable with the wheelchair assembly (McLuen: Fig. 6, lines 2-4; Examiner note: once the wheels are disconnected from the frame of the wheelchair they are ready to be reconnected to the frame of the wheelchair using the quick release connection).
Regarding claim 3, McLuen teaches: wherein:
the frame assembly is also configured to support an auxiliary wheel assembly (McLuen: Fig. 1B, elements 106, 110; castor wheel, castor wheel coupler); and
the auxiliary wheel assembly is spaced apart from the spaced-apart wheel assemblies of the wheelchair assembly (McLuen: Figs. 1A-B) once:
the frame assembly, in use, supports the auxiliary wheel assembly (McLuen: col. 4, lines 29-30); and
the spaced-apart wheel assemblies are selectively rotatably mounted to the frame assembly (McLuen: col. 4, lines 26-27).
Regarding claim 4, McLuen teaches: An apparatus, comprising:
a frame assembly (McLuen: Fig. 1A-B, element 102; Frame); and

the spaced-apart frame connector points being configured to be selectively connectable with spaced-apart wheel assemblies of a wheelchair assembly once the spaced-apart wheel assemblies are selectively disconnected and removed from the wheelchair assembly (McLuen: Fig. 6, lines 2-4; Examiner note: once the wheels are disconnected from the frame of the wheelchair they are ready to be reconnected to the frame of the wheelchair using the quick release connection); and
the spaced-apart frame connector points also being configured to be selectively disconnected from the spaced-apart wheel assemblies of the wheelchair assembly so that the spaced-apart wheel assemblies are selectively reconnectable with the wheelchair assembly (McLuen: Fig. 6, lines 2-4; Examiner note: once the wheels are disconnected from the frame of the wheelchair they are ready to be reconnected to the frame of the wheelchair using the quick release connection).
However, McLuen does not teach:
the spaced-apart frame connector points being configured to be selectively connectable with a seat assembly once the seat assembly are selectively disconnected and removed from the wheelchair assembly
the spaced-apart frame connector points also being configured to be selectively disconnected from the seat assembly so that the seat assembly are selectively reconnectable with the wheelchair assembly.
However, in the same field of endeavor, Holub teaches:

the spaced-apart frame connector points being configured to be selectively connectable with a seat assembly once the seat assembly are selectively disconnected and removed from the wheelchair assembly (Holub: paras. 32-33, 35; Examiner note: once the seat is disconnected from the frame of the wheelchair they are ready to be reconnected to the frame of the wheelchair using the support members 4 and 5); and
the spaced-apart frame connector points also being configured to be selectively disconnected from the seat assembly so that the seat assembly are selectively reconnectable with the wheelchair assembly (Holub: paras. 32-33, 35; Examiner note: once the seat is disconnected from the frame of the wheelchair they are ready to be reconnected to the frame of the wheelchair using the support members 4 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheelchair disclosed by McLuen with the seat assembly disclosed by Holub. One of ordinary skill in the art would have been motivated to make this modification in order to prove a seat that is adjustable, replaceable, and quick connected/disconnect, allowing to user to select a seat based on their needs regarding function, cost, wear, appearance or special constructions (Holub: paras. 4 and 8).
Regarding claim 5, McLuen teaches: wherein:
the frame assembly is configured to support an auxiliary wheel assembly (McLuen: Fig. 1B, elements 106, 110; castor wheel, castor wheel coupler) in a spaced-apart relationship relative 
an auxiliary rotation axis of the auxiliary wheel assembly is spaced apart from a common rotation axis extending between the spaced-apart wheel assemblies (McLuen: Figs. 1A-B; Examiner note: both the swivel axis and the rotational axis are spaced apart for the rotation axis of the wheels, which Figs. 1A-C show are coaxial when the wheel chair is in the operational position.) once:
the frame assembly, in use, supports the auxiliary wheel assembly (McLuen: col. 4, lines 29-30); and
the spaced-apart wheel assemblies, in use, are selectively rotatably mounted to the frame assembly (McLuen: col. 4, lines 26-27).
Regarding claim 6, McLuen teaches: wherein:
the frame assembly includes a pair of spaced-apart prongs (Figs. 1A-C; element 102; frame; The parts of from 102 that extend from the seat back upright to the front wheel section are the two prongs); and
the spaced-apart wheel assemblies are mountable to the pair of spaced-apart prongs of the frame assembly (McLuen: Fig. 1B element 112; wheel coupler; Examiner note: the wheel is mounted to the frame arm 102 through the wheel coupler 112 and shock 130) so that the auxiliary wheel assembly and a centre of gravity are located behind the spaced-apart wheel assemblies (McLuen: Fig. 1B; Examiner note: the rear wheel is rear most part of the wheel chair, the front wheels 104 are nearly the front part of wheel chair, therefore the center of gravity of the wheel chair would be located behind the front wheels 104, near backrest 108).
Regarding claim 7, McLuen teaches: wherein: the frame assembly includes a U-shaped frame (McLuen Fig. 1A; Examiner note: the rearmost part of frame 102 where castor wheel 106 attaches forms a U-shape with the bends at hinges 120, with the frame arm extending upwards towards front wheels 104).
Regarding claim 8, McLuen teaches: wherein: the U-shaped frame is configured to securely support an auxiliary wheel assembly (McLuen: Fig. 1A);
the spaced-apart wheel assemblies are coaxially mountable to a frontal portion of the U-shaped frame, and the spaced-apart wheel assemblies (McLuen: Fig. 1A; Examiner note: the rearmost part of frame 102 where castor wheel 106 attaches forms a U-shape with the bends at hinges 120, with the frame arm extending upwards towards front wheels 104), in use, share a common rotation axis that extends through the frontal portion of the U-shaped frame (McLuen: Figs. 1A-C; Examiner note: Figs. 1A-C show the wheels 104 are coaxial when the wheelchair is in the operational position; they are also coaxial with the front cross bar).
Regarding claim 9, McLuen does not teach: wherein: the seat assembly includes spaced-apart seat-connection points; and 
the spaced-apart frame connector points include spaced-apart seat connector points being fixedly attached to, and being supported by and being extended from, the frame assembly; and
the spaced-apart seat connector points being configured to be respectively selectively connectable to, and disconnectable from, the spaced-apart seat-connection points of the seat assembly of the wheelchair assembly once the seat assembly is selectively disconnected from the wheelchair assembly.
However, in the same field of endeavor, Holub teaches:

the spaced-apart frame connector points include spaced-apart seat connector points (Holub: figs. 1-2, elements 4-5 front and rear seat support members) being fixedly attached to, and being supported by and being extended from, the frame assembly (Holub: paras. 35); and
the spaced-apart seat connector points being configured to be respectively selectively connectable to, and disconnectable from, the spaced-apart seat-connection points of the seat assembly of the wheelchair assembly once the seat assembly is selectively disconnected from the wheelchair assembly (Holub: paras. 32-33; Examiner note: once the seat is disconnected from the frame of the wheelchair they are ready to be reconnected to the frame of the wheelchair using the support members 4 and 5).
Regarding claim 10, McLuen teaches: wherein: the spaced-apart wheel assemblies include spaced-apart wheel-connection points (McLuen: Fig. 1A-C element 104’; wheel hub); and the spaced-apart frame connector points include spaced-apart wheel connector points (McLuen: Fig. 1A-C, element 112; wheel coupler) being fixedly attached to, and being supported by and being extended from, the frame assembly (McLuen: col. 5, lines 4-11); and 
the spaced-apart wheel connector points being configured to be respectively selectively rotatably connectable to, and disconnectable from, the spaced-apart wheel connection points of the spaced-apart wheel assemblies once the spaced-apart wheel assemblies are selectively disconnected from the wheelchair assembly (McLuen: col. 5, lines 38-42; Fig. 6, lines 2-4; Examiner note: once the wheels are disconnected from the frame of the wheelchair they are ready to be reconnected to the frame of the wheelchair using the quick release connection).
Regarding claim 11, McLuen teaches: wherein: the spaced-apart wheel assemblies are aligned coaxially and share, in use, a common rotation axis (McLuen: Figs. 1A-C; Examiner note: Figs. 1A-C show the wheels 104 are coaxial when the wheelchair is in the operational position; they are also coaxial with the front cross bar) once:
the spaced-apart wheel assemblies are disconnected from the wheelchair assembly; and
the spaced-apart wheel connector points, in use, selectively rotatably connect the frame assembly to the spaced-apart wheel-connection points of the spaced-apart wheel assemblies (McLuen: col. 5, lines 38-42; col. 6, lines 2-4; Examiner note: once the wheels are disconnected from the frame of the wheelchair they are ready to be reconnected to the frame of the wheelchair using the quick release connection).
Regarding claim 12, McLuen teaches: An apparatus, comprising:
a frame assembly (McLuen: Figs. 1A-C, element 102 frame) being configured for utilization with components of a wheelchair assembly (McLuen: col. 4, lines 25-30), in which the wheelchair assembly includes a first wheel assembly and a second wheel assembly (McLuen: Fig. 1A, element 104; front driving wheels), and in which the first wheel assembly and the second wheel assembly are configured to be selectively disconnectable from the wheelchair assembly (McLuen: Fig. 2, element 136; quick release connection; col. 5, line 66 – col. 6, line 5), and
the frame assembly including:
an elongated tubular frame member (McLuen: Fig. 1A-B; col. 5, lines 65-66); and
a first wheel mount extending from the elongated tubular frame member (McLuen: Figs. 1A-C; element 112; wheel coupler); and
Examiner note: once the wheels are disconnected from the frame of the wheelchair they are ready to be reconnected to the frame of the wheelchair using the quick release connection); and
a second wheel mount extending from the elongated tubular frame member (McLuen: Figs. 1A-C; element 112; wheel coupler); and 
the second wheel mount being configured to securely rotatably receive and support the second wheel assembly of the wheelchair assembly once the second wheel assembly is disconnected from the wheelchair assembly (McLuen: col. 5, lines 38-42; col. 5, line 66 – col. 6, lines 5; Examiner note: once the wheels are disconnected from the frame of the wheelchair they are ready to be reconnected to the frame of the wheelchair using the quick release connection); and 
the second wheel mount and the first wheel mount being spaced apart from each other (McLuen: Figs. 1A-C); and
a third wheel tubular mount extending from the elongated tubular frame member (McLuen: Figs. 1A-B; unlabeled rear part of frame that received top of castor wheel coupler 110; col. 4, lines 29-30); and the third wheel tubular mount being configured to securely rotatably receive and support (McLuen: col. 5, lines 9-13) an auxiliary wheel assembly at a spaced-apart relationship relative to the first wheel assembly and the second wheel assembly of the wheelchair assembly (McLuen: Figs 1A-C; elements 106, 110; castor wheel, castor wheel coupler).
However, McLuen does not teach:

However, in the same field of endeavor, Holub teaches:
in which the wheelchair assembly (Holub: Fig. 1; para. 31, line 4) includes a seat assembly (Holub: Figs. 1-2, elements 6-7; formal seat, sport seat) configured to be selectively disconnectable from the wheelchair assembly (Holub: paras. 32-33, 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheelchair disclosed by McLuen with the seat assembly disclosed by Holub. One of ordinary skill in the art would have been motivated to make this modification in order to prove a seat that is adjustable, replaceable, and quick connected/disconnect, allowing to user to select a seat based on their needs regarding function, cost, wear, appearance or special constructions (Holub: paras. 4 and 8).
Regarding claim 13, McLuen teaches: wherein:
the first wheel assembly and the second wheel assembly are spaced apart from each other once:
the first wheel assembly is rotatably mounted to the first wheel mount; and 
the second wheel assembly is rotatably mounted to the second wheel mount (McLuen: Figs. 1A, C; elements 102 front driven wheels).
Regarding claim 14, McLuen teaches: wherein: the first wheel assembly and the second wheel assembly are coaxially aligned with each other so that a rotation axis extends between the first wheel assembly and the second wheel assembly (McLuen: Figs. 1A-C; Examiner note: Figs. 1A-C show the wheels 104 are coaxial when the wheelchair is in the operational position; they are also coaxial with the front cross bar) once:

the second wheel mount, in use, rotatably supports the second wheel assembly (McLuen: col. 5, lines 4-11).
Regarding claim 15, McLuen teaches: wherein: the auxiliary wheel assembly is rotatable along an auxiliary rotation axis extending between the first wheel assembly and the second wheel assembly (McLuen: col. 5, lines 44-47) once:
the first wheel mount, in use, rotatably supports the first wheel assembly (McLuen: col. 5, lines 4-11); and
the second wheel mount, in use, rotatably supports the second wheel assembly (McLuen: col. 5, lines 4-11); and
the third wheel tubular mount, in use, receives and supports the auxiliary wheel assembly (McLuen: col. 5, lines 58-61).
Regarding claims 16 and 17, the combination of McLuen in view of Holub teaches: the elongated tubular frame member is configured to locate and support the seat assembly between the auxiliary wheel assembly and a common rotation axis extending through the first wheel assembly and the second wheel assembly (McLuen: Figs. 1A-C; Examiner note, in the combination of McLuen in view of Holub, The seat location would be where it in located in McLuen, in-between, the wheels 104).
Regarding claim 18, McLuen does not teach: further comprising: a seat-connector assembly (Holub: figs. 1-2, elements 4-5 front and rear seat support members) being configured to selectively connect the elongated tubular frame member and the seat assembly with each other; and

Regarding claim 19, McLuen teaches: wherein: the seat assembly, in use, faces toward the first wheel assembly and the second wheel assembly once the seat-connector assembly, in use, selectively connects the elongated tubular frame member and the seat assembly with each other (McLuen: Figs. 1A-B).
Regarding claim 20, The combination of McLuen in view of Holub teaches: wherein:
the seat assembly, in use, faces away from the first wheel assembly and the second wheel assembly once the seat-connector assembly, in use, selectively connects the elongated tubular frame member and the seat assembly with each other (Holub: Figs 1-2).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over McLuen in view of Holub and Johnson (U.S. Patent No. 5,028,064).
Regarding claim 21, McLuen does not teach: wherein: the frame assembly is further configured to support a steering control assembly, in which the steering control assembly is configured to be movable forward and rearward relative to the seat assembly, and in which the steering control assembly is also configured to steer the first wheel assembly and the second wheel assembly left and right.
However, in the same filed of endeavor, Johnson teaches:
wherein: the frame assembly (Johnson: Fig. 9, element 52; frame) is further configured to support a steering control assembly (Johnson: Fig. 12), in which the steering control assembly is configured to be movable forward and rearward relative to the seat assembly, and in which the steering control assembly is also configured to steer the first wheel assembly and the second wheel assembly left and right (Johnson: col. 7, line 49 – col.8, line 31).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Spindle (U.S. Patent App. Pub. No. 2009/0166996) discloses a wheelchair with two larger removable front wheels and a rear castor wheel.
Hansen et al. (U.S. Patent No. 9,795,522) discloses a wheelchair with removable wheels and rear guide wheels.
Christofferson et al. (U.S. Patent No. 5,947,562) discloses a removable seat for a tubular frame assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.E.P./            Examiner, Art Unit 3611                   

/MINNAH L SEOH/            Supervisory Patent Examiner, Art Unit 3611